This appeal relates to an assessment for the purpose of taxation of a special franchise for the year 1910. Precisely the same question is presented as was presented in the appeal from the assessment for 1908. *Page 571 
The order of the Appellate Division, in so far as it modified the order of the Special Term, is reversed, and the order of the Special Term affirmed, with costs in this court and Appellate Division on the opinion relating to the 1908 assessment, decided herewith. (See People ex rel. L.I.R.R. Co. v. State Board ofTax Comrs., 231 N.Y. 221.)
All concur, except CARDOZO, POUND and ANDREWS, JJ., who vote to reverse order of Appellate Division so far as appealed from by State Board of Tax Commissioners and City of New York and otherwise to affirm the same.
Ordered accordingly.